                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

MICHAEL ARNETT, CHRISTOPHER                   )       C/A No.: 0:19-cv-00346-JMC
BALL, MARK BARON, KIMBERLY                    )
BENTZ, JOSEPH BERENDZEN, JAMES                )
BLAND, JOHN BRUNSON, ROWENA                   )
BURKE, DOUGLAS CARMAN,                        )
VINCENT CHABOT, JAMISON                       )
CROWLEY, JASON DEARBORN, SEAN                 )
DONAHOE, BRIAN DUNNE, ALEX                    )
FILO, MICHAEL FOGARTY,                        )
SHANNOTN GAVIT, JAY HUMPHERY,                 )
SHANE LARTER, TRENT LEE,                      )
HAROLD LEWIS, JOHN PAUL MIMS,                 )
GARY OBERMEYER, JAMES REDD,                   )
THOMAS SAUER, THOMAS SIMS,                    )
MATTHEW SKELLEY, DON SPENCE,                  )
LARRY STEPANEK, DEWAII TATE,                  )
JAMES WARWICK,                                )
                                              )
                      Plaintiffs,             )
       v.                                     )
                                              )
FLUOR ENTERPRISES, INC., FLUOR                )
CORPORATION, SCANA                            )
CORPORATION, and SOUTH                        )
CAROLINA ELECTRIC & GAS                       )
COMPANY,                                      )
                                              )
                      Defendants.             )
                                              )

Harry Pennington III and Timothy              )       C/A No. 0:17-cv-02094-JMC
Lorentz, on behalf of themselves and all      )
others similarly situated,                    )
                                              )
                      Plaintiffs,             )
       v.                                     )
                                              )
Fluor Corporation, Fluor Enterprises, Inc.,   )
Fluor Daniel Maintenance Services, Inc.,      )
SCANA Corporation, and South Carolina         )
Electric & Gas Company,                       )
                                              )
                      Defendants.             )
                                              )
                                                  1
Lawrence Butler, Lakeisha Darwish,               )       C/A No. 0:17-cv-02201-JMC
and Jimi Che Sutton,                             )
                                                 )
                         Plaintiffs,             )
          v.                                     )
                                                 )
Fluor Corporation and Fluor Enterprises,         )
Inc.,                                            )
                                                 )
                         Defendants.             )
                                                 )

                ORDER GRANTING CONSENT MOTION TO CONSOLIDATE

          This matter is before the Court on the Parties’ Consent Motion to Consolidate, whereby

the Parties request that this action be consolidated with the already-consolidated actions pending

before this Court, styled Pennington et al. v. Fluor Corp. et al., C/A No. 0:17-02094-JMC

(“Pennington Action”) and Butler et al. v. Fluor Corp. et al., C/A No. 0:17-02201-JMC (“Butler

Action”).       Having read and carefully considered the Consent Motion to Consolidate, the Court

hereby GRANTS the Parties’ Consent Motion to Consolidate and consolidates these proceedings

with the Pennington Action and the Butler Action for purposes of discovery and pretrial motions. 1

All relevant filings and submissions shall be made in all three case numbers from this point

forward.

          IT IS SO ORDERED.

Dated this 5th day of August, 2019.

                                                                s/J. Michelle Childs
                                                                J. Michelle Childs
                                                                United States District Judge

Columbia, South Carolina



1
    At the close of discovery, and after the court has issued an opinion on any dispositive motion
    filed, the court will decide to what extent, if at all, the trial of these three cases shall proceed
    together.

                                                     2
